BAZELON, Chief Judge of United States Court of Appeals for the District of Columbia Circuit:
This is an application for excess compensation requiring my approval under the Criminal Justice Act, 18 U.S.C. § 3006A(d). Counsel has already been awarded $500 for his services in the first trial, which resulted in a hung jury. The District Court has authorized payment of an additional $500 based on counsel’s claim of 37 hours spent in open Court during the second trial. Since the application before me contains no statement of the nature and purpose of the services rendered in the first trial, I am constrained to return it without my approval.
Where counsel represents the same defendant at two trials, a total award in excess of $500 must be predicated on a showing of “protracted representation.” United States v. Thomas, 261 F.Supp. 431 (D.D.C.1966). In order to discharge my responsibilities under the Act, I must have before me the details of counsel’s representation at both trials, regardless of whether he has already received compensation for the first trial.
Accordingly, I am returning the application without my approval, but without prejudice to the filing of an amended application that includes a statement, in the detail specified in United States v. Naples, 266 F.Supp. 608, 609 & n. 1 (D.D.C.1967), concerning the services rendered at the first trial as well as the second.